Case: 21-60614        Document: 00516566957             Page: 1      Date Filed: 12/05/2022




             United States Court of Appeals
                  for the Fifth Circuit                                        United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               December 5, 2022
                                       No. 21-60614                              Lyle W. Cayce
                                                                                      Clerk

   Colelius Tengen Tandong,

                                                                               Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                               Agency No. A206 513 846


   Before Richman, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
         Colelius Tengen Tandong, a native and citizen of Cameroon, petitions
   for review of the Board of Immigration Appeals’s (BIA) decision dismissing
   his appeal from the order of the immigration judge (IJ) denying him asylum,
   withholding of removal, and Convention Against Torture (CAT) relief. For
   the following reasons, we DENY the petition for review.




         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 21-60614      Document: 00516566957           Page: 2     Date Filed: 12/05/2022




                                     No. 21-60614


                                           I.
          Tandong, a native and citizen of Cameroon, was served with a notice
   to appear charging him with removability for entering the United States
   without valid documentation and without being admitted or paroled after
   inspection. He admitted the allegations and conceded removability. In his
   2014 I-589 application, Tandong stated that, in March of 2013, he had
   participated in a Southern Cameroon National Council rally and was beaten
   and detained by the police. The police placed him in a dark cell and doused
   him with cold water; his detention lasted for over a month. In a 2016 sworn
   declaration, Tandong added that, during his detention, he was “beaten with
   sticks and belts every day like a thief for hour’s [sic] on-end. I was jolted with
   electricity to my body and I felt like I was going to die.” In response to the
   IJ’s questioning at his hearing, Tandong testified that he had been shocked
   with electricity “[a]bout four times.”
          The IJ found that Tandong was not credible.                  Among the
   inconsistencies cited by the IJ in support of the credibility determination were
   that Tandong did not mention daily beatings or electrical shocks in his
   application, and Tandong’s declaration implied that he was shocked with
   regularity over the course of his detention whereas he testified that he was
   only shocked on four occasions. The IJ also based the adverse credibility
   finding on Tandong’s demeanor, noting that he “exaggerated his
   testimony,” “was overly dramatic,” changed his demeanor and the pace of
   his speech depending on the questioner, and feigned tears. The BIA cited
   Tandong’s demeanor and the foregoing inconsistencies as bases for
   upholding the IJ’s credibility determination.
                                          II.
          On appeal, we review the BIA’s factual findings—including the
   adverse credibility determination—for substantial evidence. See Avelar-




                                            2
Case: 21-60614      Document: 00516566957           Page: 3   Date Filed: 12/05/2022




                                     No. 21-60614


   Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020). On substantial-evidence
   review, factual findings are not reversed unless the petitioner demonstrates
   “that the evidence is so compelling that no reasonable factfinder could reach
   a contrary conclusion.” Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th
   Cir. 2012) (internal citations omitted). The trier of fact, considering the
   totality of the circumstances and all relevant factors, may base a credibility
   determination on the following:
          the demeanor, candor, or responsiveness of the applicant or
          witness, the inherent plausibility of the applicant’s or witness’s
          account, the consistency between the applicant’s or witness’s
          written and oral statements (whenever made and whether or
          not under oath, and considering the circumstances under
          which the statements were made), the internal consistency of
          each such statement, the consistency of such statements with
          other evidence of record . . . and any inaccuracies or falsehoods
          in such statements, without regard to whether an
          inconsistency, inaccuracy, or falsehood goes to the heart of the
          applicant’s claim, or any other relevant factor.

   8 U.S.C. § 1158(b)(1)(B)(iii).
                                         III.
          Contrary to Tandong’s assertion that demeanor alone cannot be the
   basis for an adverse credibility determination, the BIA permissibly cited
   Tandong’s demeanor as a basis for upholding the adverse credibility
   determination. See 8 U.S.C. § 1158(b)(1)(B)(iii); Wang v. Holder, 569 F.3d
   531, 539-40 (5th Cir. 2009). Although Tandong generally asserts that the
   inconsistencies cited by the BIA are minor, an adverse credibility
   determination may be based on “any inconsistency or omission . . . as long as
   the totality of the circumstances establishes that an asylum applicant is not
   credible.” Wang, 569 F.3d at 538 (internal quotation marks and citation




                                          3
Case: 21-60614        Document: 00516566957        Page: 4   Date Filed: 12/05/2022




                                    No. 21-60614


   omitted). Tandong fails to show that the adverse credibility determination is
   unsupported by substantial evidence. See id. at 538-40.
          In light of the adverse credibility finding, Tandong is foreclosed from
   receiving asylum or withholding of removal. See Arulnanthy v. Garland, 17
   F.4th 586, 596-97 (5th Cir. 2021); Dayo v. Holder, 687 F.3d 653, 658-59 (5th
   Cir. 2012). Tandong’s challenge to the denial of CAT relief is based entirely
   upon his challenge to the adverse credibility finding; thus, he does not show
   that the BIA erred in denying CAT relief. He does not argue that any
   nontestimonial record evidence could independently establish his
   entitlement to CAT relief, and he has therefore waived any such argument.
   Arulnanthy, 17 F.4th at 597-98; Ghotra v. Whitaker, 912 F.3d 284, 290 & n.2
   (5th Cir. 2019).
                                        IV.
          For the foregoing reasons, the petition for review is DENIED.




                                         4